Citation Nr: 1227063	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  06-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1987 to June 1991.  He received the Southwest Asia service medal with three bronze service stars, the Kuwait liberation medal, and the Aircraft Crewman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in November 2009 and February 2011 when it was remanded for additional development.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant in a statement dated in February 2012 that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in regard to the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In March 2012, the Board received a statement signed by the Veteran in which the appellant stated that in regard to a February 2012 supplemental statement of the case, he wished to withdraw his appeal for his PTSD claim that was granted at 30 percent.  He stated that at this time he was satisfied with the 30 percent service connection for PTSD.  

The Veteran's January 2004 claim for service connection for PTSD has been recognized as a claim for an acquired psychiatric disability, however diagnosed, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2011, the Board characterized the issues on appeal as a claim for entitlement to service connection for PTSD, and a separate claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, and granted entitlement to service connection for dysthymia.  The Board remanded the separate issue of entitlement to service connection for PTSD.  A March 2011 rating decision implemented the Board's decision and granted an evaluation of 30 percent for dysthymia.  Thus, it appears the appellant was referring to his dysthymia being rated as 30 percent disabling.  However, the appellant specifically indicated that he was satisfied with his current disability rating and wished to withdraw the PTSD claim.  A cover letter from the appellant's representative dated in March 2012 also indicated that the appellant wished to withdraw his appeal for PTSD.  Therefore, the appellant has withdrawn the appeal of entitlement to service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for PTSD and it is dismissed.



ORDER

Entitlement to service connection for PTSD is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


